IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NESTLE USA, INC./VITALITY,               : No. 224 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (SHAWN GALLEN),                    :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.